Exhibit 10.2

CONFORMED VERSION

WAIVER, CONSENT AND ELEVENTH AMENDMENT
TO REVOLVING CREDIT, TERM LOAN AND
GUARANTY AGREEMENT

            WAIVER, CONSENT AND ELEVENTH AMENDMENT, dated as of April 8, 2005
(the "Amendment"), to the REVOLVING CREDIT, TERM LOAN AND GUARANTY AGREEMENT,
dated as of December 24, 2002, among UNITED AIR LINES, INC., a Delaware
corporation (the "Borrower"), a debtor and a debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, UAL CORPORATION, a Delaware
corporation and the parent company of the Borrower (the "Parent") and all of the
direct and indirect subsidiaries of the Borrower and the Parent signatory
thereto (the "Subsidiaries" and together with the Parent, each a "Guarantor" and
collectively the "Guarantors"), each of which Guarantors referred to in this
paragraph is a debtor and a debtor-in-possession in a case pending under Chapter
11 of the Bankruptcy Code, JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan
Chase Bank), a national banking corporation ("JPMCB"), CITICORP USA, INC., a
Delaware corporation ("Citi"), THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation ("CIT Group"), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation ("GECC"), each of the other financial institutions from time to time
party hereto (together with JPMCB, Citi, CIT Group and GECC, the "Lenders"),
JPMORGAN CHASE BANK, N.A. and CITICORP USA, INC., as co-administrative agents
(together, the "Agents") for the Lenders and JPMORGAN CHASE BANK, N.A., as
paying agent (in such capacity, the "Paying Agent") for the Lenders.

W I T N E S S E T H:

            WHEREAS, the Borrower, the Guarantors, the Lenders, the Paying Agent
and the Agents are parties to that certain Revolving Credit, Term Loan and
Guaranty Agreement, dated as of December 24, 2002 (as heretofore amended,
modified or supplemented, and as in effect on the date hereof, the "Credit
Agreement");

            WHEREAS, the Borrower and the Guarantors have requested that from
and after the Effective Date (as hereinafter defined), the Lenders agree (A) to
waive the Events of Default described in Article II hereof, (B) to consent to
certain modifications of the Security and Pledge Agreement and the Aircraft
Mortgage, in each case as more fully set forth in Article III hereof and (C)
that the Credit Agreement be amended as set forth in Article IV, all subject to
and upon the terms and conditions set forth herein;

            NOW, THEREFORE, the parties hereto hereby agree as follows:
 
 


ARTICLE I. Definitions

1.    As used herein, all terms that are defined in the Credit Agreement shall
have the same meanings herein.
 

ARTICLE II. Waivers

            2.   Waiver. The Lenders hereby waive any Events of Default that
might occur or have occurred as a result of (i) the Borrower's and the
Guarantors' failure to timely provide copies of the notices such entities
received in connection with the PBGC's effort to involuntarily terminate the
United Airlines Pilot Defined Benefits Pension Plan, as required pursuant to
Section 5.01(h) of the Credit Agreement, (ii) the Borrower's failure to satisfy
the condition that no Event of Default shall have occurred and be continuing at
the time of a continuation of a Eurodollar Loan insofar as the Events of Default
described in this Article II had occurred and were continuing at the time any
Eurodollar Loans may have been continued and (iii) the Borrower's and the
Guarantors' failure to provide written notice required pursuant to Section 5.05
of the Credit Agreement as a result of the Events of Default described in
clauses (i) and (ii) of this paragraph.

 

ARTICLE III. Consents

            3.    Consent to Amendment to Security and Pledge Agreement. The
Lenders hereby consent to, and authorize the Collateral Agent to execute, an
amendment to the Security and Pledge Agreement, substantially in the form of
Exhibit A attached hereto.

            4.   Consent to Amendment to Aircraft Mortgage. The Lenders hereby
consent to, and authorize the Collateral Agent to execute, an amendment to the
Aircraft Mortgage, substantially in the form of Exhibit B attached hereto,
permitting the Borrower to lease Engines and Spare Engines (each as defined in
the Aircraft Mortgage) on a short-term basis (up to 120 days) to repair
customers and other third party air carriers under certain circumstances.
 
 


ARTICLE IV. Amendments

            5.   Amendments to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by:

                    (A)    deleting the definition of each of the following
terms: "Collateral Documents", and "Orders", appearing therein, and inserting
the following new definitions in appropriate alphabetical order:

"
Collateral Documents
" shall mean, collectively, the Security and Pledge Agreement, the Aircraft
Mortgage (including, without limitation, any Mortgage Supplement), the SGR
Security Agreement, the Mortgage Amendment, Mortgage Amendment No. 2, Mortgage
Amendment No. 3, Mortgage Amendment No. 4 and other agreements, instruments or
documents that create or purport to create a Lien in favor of the Collateral
Agent for the benefit of the Lenders.

"Orders" shall mean the Interim Order and the Final Order of the Bankruptcy
Court referred to in Sections 4.01(b) and 4.02(d) and the Seventh Amendment
Order, the Eighth Amendment Order, the Tenth Amendment Order and the Eleventh
Amendment Order.

                    ; (B) inserting the following new definitions of the terms
"AWAC", "Mortgage Amendment No. 4" and "Eleventh Amendment Order" in appropriate
alphabetical order:
"
AWAC
" shall mean Air Wisconsin Airlines Corporation, a Delaware corporation.

"Mortgage Amendment No. 4" shall mean that certain Fourth Amendment to the
Aircraft Mortgage dated as of April __, 2005.

"Eleventh Amendment Order" shall mean an order of the Bankruptcy Court in form
and substance reasonably satisfactory to the Agents approving the execution of
the Waiver, Consent and Eleventh Amendment dated as of April __, 2005.

                    ; (C) amending the definition of the term "EBITDAR" by
replacing sub-clause (a)(xiv) appearing therein with the following new
sub-clause:
"(xiv) a one time adjustment to EBITDAR for an expense in an amount not in
excess of $84,000,000 incurred as a result of replacing services provided by
AWAC on forward-looking terms that are more economically favorable to the
Borrower than the terms of the AWAC service arrangement existing as of January
25, 2005"

                    ; and (D) amending the definition of the term "Ineligible
Collateral and Reserve Amount" by replacing sub-clause (f) appearing therein
with the following new sub-clause:
 "(f) an amount equal to the Orderly Liquidation Value of aircraft, engines and
spare engines that have been leased or sub-leased to third parties, or spare
parts that have been loaned to or exchanged with third parties;"

            6.   Amendment to Section 5.22. Section 5.22 of the Credit Agreement
is hereby amended by (A) deleting the word "Agent" appearing therein and
inserting in lieu thereof the word "Agents" and (B) deleting the date "March 31,
2005" appearing therein and inserting in lieu thereof the date "on or before
July 31, 2005".

            7.   Amendment to Section 6.01. Section 6.01 of the Credit Agreement
is hereby amended by deleting the words "and April 15, 2005," appearing in
sub-clause (xx) thereof and inserting in lieu thereof the words ", April 15,
2005, July 15, 2005 and September 15, 2005,".

            8.   Amendment to Section 6.03. Clause (xv) of Section 6.03 of the
Credit Agreement is hereby amended by inserting at the end thereof the words "at
any one time outstanding".

            9.   Amendment to Section 7.01. Section 7.01 of the Credit Agreement
is hereby amended by deleting the words "and April 15, 2005" appearing in
sub-clause (r) thereof and inserting in lieu thereof the words ", April 15,
2005, July 15, 2005 and September 15, 2005".

 

ARTICLE V. Miscellaneous

            10.   Conditions to Amendment and Consent Effective Date. The
waivers set forth in Article II of this Amendment, the consents in Article III
of this Amendment and the amendments set forth in Article IV of this Amendment
shall not become effective until the date (the "Effective Date") on which the
following conditions precedent shall have been satisfied (or waived by the
Required Lenders):

                    (A)    Execution. This Amendment shall have been executed by
the Borrower, the Guarantors and the Required Lenders and each Agent shall have
received evidence reasonably satisfactory to it of such execution.

                    (B)    Bankruptcy Court Order; Payment of Fees. (i) The
Bankruptcy Court shall have entered an order reasonably satisfactory in form and
substance to the Agents (x) approving the terms of this Amendment to the extent
required by the Bankruptcy Code and (y) authorizing the payment by the Borrower
of the fees referred to in that certain Eleventh Amendment Fee Letter dated the
date hereof and (ii) such amendment and other fees shall have been paid in cash
to the Paying Agent within one Business Day after entry of the order referred to
above.

                    (C)    Opinions of Counsel. The Agents and the Collateral
Agent shall have received a favorable written opinion of McAfee & Taft, special
counsel to the Agents, dated the Amendment Effective Date, with respect to the
Liens of the Aircraft Mortgage, and reasonably satisfactory in form and
substance to the Collateral Agent.

                    (D)    Corporate and Judicial Proceedings. All corporate and
judicial proceedings and all instruments and agreements in connection with the
transactions among the Borrower, the Guarantors, the Agents and the Lenders
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Lenders, and the Agents and the Lenders shall have received all
information and copies of all documents and papers, including records of
corporate and judicial proceedings, which the Agents may have reasonably
requested in connection herewith, such documents and papers where appropriate to
be certified by proper corporate, governmental or judicial authorities.

                    (E)    Mortgage Amendment. The Borrower shall have duly
executed and delivered to the Collateral Agent a Fourth Amendment to the
Aircraft Mortgage, in substantially the form of Exhibit B, and the Collateral
Agent shall have received evidence that such mortgage amendment has been
recorded with the FAA.

            11.   Ratification. Except to the extent hereby amended, the Credit
Agreement and each of the Loan Documents remain in full force and effect and are
hereby ratified and affirmed.

            12.   Costs and Expenses. The Borrower agrees that its obligations
set forth in Section 10.05 of the Credit Agreement shall extend to the
preparation, execution and delivery of this Amendment, including the reasonable
fees and disbursements of special counsel to the Agents.

            13.   Representations and Warranties. The Borrower represents and
warrants to the Lenders, to induce the Lenders to enter into this Amendment,
that no Event of Default or event with the passage of time would constitute an
Event of Default (other than the Events of Default described in Article II
herein) exists on the date hereof and that each of the representations and
warranties made by the Borrower in the Credit Agreement and each other Loan
Document are true and correct in all material respects as of the date hereof
except where such representation or warranty relates to a specific date, in
which such representation or warranty shall be true and correct in all material
respects as of such date.

            14.   References. This Amendment shall be limited precisely as
written and shall not be deemed (a) to be a consent granted pursuant to, or a
waiver or modification of, any other term or condition of the Credit Agreement
or any of the instruments or agreements referred to therein or (b) to prejudice
any right or rights which the Agents or the Lenders may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein. Whenever the Credit Agreement is
referred to in the Credit Agreement or any of the instruments, agreements or
other documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Credit Agreement as modified by this
Amendment.

            15.   Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument. A
fax copy of a counterpart signature page shall serve as the functional
equivalent of a manually executed copy for all purposes.

            16.   Applicable Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[SIGNATURE PAGES TO FOLLOW]




            IN WITNESS WHEREOF, the parties hereto have caused this Waiver,
Consent and Eleventh Amendment to be duly executed as of the day and the year
first written.
 


 

BORROWER:   UNITED AIR LINES, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Executive Vice President & CFO

    GUARANTORS:   UAL CORPORATION

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Executive Vice President & CFO 

    UAL LOYALTY SERVICES, LLC

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General 
Counsel & Secretary

    UAL COMPANY SERVICES, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Vice President and Treasurer

    CONFETTI, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General 
Counsel & Secretary

 

  MILEAGE PLUS HOLDINGS, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General 
Counsel & Secretary

    MILEAGE PLUS MARKETING, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    MYPOINTS.COM, INC. 

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    CYBERGOLD, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    ITARGET.COM, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

 

  MYPOINTS OFFLINE SERVICES, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary 

    UAL BENEFITS MANAGEMENT, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    UNITED BIZ JET HOLDINGS, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    BIZJET CHARTER, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    BIZJET FRACTIONAL, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

 

  BIZJET SERVICES, INC.

By: /s/ Steven M. Rasher 
Name: Steven M. Rasher
Title: Senior Vice President, General Counsel & Secretary

    KION LEASING, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    PREMIER MEETING AND TRAVEL SERVICES, INC. 

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Vice President and Treasurer

    UNITED AVIATION FUELS CORPORATION

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Vice President

    UNITED COGEN, INC.

By: /s/ Paul Lovejoy 
Name: Paul R. Lovejoy
Title: Senior Vice President & Secretary

 

  MILEAGE PLUS, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Vice President

    UNITED GHS, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    UNITED WORLDWIDE CORPORATION

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    UNITED VACATIONS, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: Vice President

    FOUR STAR LEASING, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

 

  AIR WIS SERVICES, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    AIR WISCONSIN, INC.

By: /s/ Frederic F. Brace 
Name: Frederic F. Brace
Title: President

    DOMICILE MANAGEMENT SERVICES, INC.

By: /s/ Paul Lovejoy 
Name: Paul R. Lovejoy
Title: Senior Vice President & Secretary

    LENDERS:   JPMORGAN CHASE BANK

By: /s/ Matthew H. Massie 
Name: Matthew H. Massie
Title: Managing Director 

  CITICORP USA, INC.

By: /s/ James J. McCarthy 
Name: James J. McCarthy
Title: Vice President and Director

 

CIT/BUSINESS CREDIT INC.

By: /s/ Vincent Belcastro 
Name: Vincent Belcastro
Title: Vice President

    GENERAL ELECTRIC CAPITAL CORPORAION

By: /s/ Roger P. Tauchman 
Name: Roger P. Tauchman
Title: Duly Authorized Signatory

    ARES VI CLO LTD.

By: ARES CLO Management VI, L.P.,
Investment Manager

By: ARES CLO GP VI, LLC,
Its Managing Member

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

    ARES VII CLO LTD.

By: ARES CLO Management VII, L.P.,
Investment Manager

By: ARES CLO GP VII, LLC,
Its General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

   

ARES VIII CLO LTD.

By: ARES CLO Management VIII, L.P.,
Its Investment Manager

By: ARES CLO GP VIII, LLC,
Its General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

    ARES IX CLO LTD.

By: ARES CLO Management IX, L.P.,
Its: Investment Manager

By: ARES CLO GP IX, LLC,
Its: Its General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

ARES ENHANCED LOAN INVESTMENT STRATEGY, LTD.

By: ARES Enhanced Loan Management, L.P.,
Its: Investment Manager

By: ARES Enhanced Loan GP, LLC,
Its: Its General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

  ARES LEVERAGED INVESTMENT FUND II, L.P.

By: ARES Management II, L.P.,
Its: Its: General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

    ARES TOTAL VALUE FUND, L.P.

By: ARES Total Value Management LLC
Its: General Partner

By: /s/ David A. Sachs 
Name: David A. Sachs
Title: Vice President

    AVL LOAN FUNDING LLC

By: AVL Loan Funding LLC for itself or as agent for AVL2 Loan Funding LLC

By: /s/ Dominic Blea 
Name: Dominic Blea
Title: Attorney-In-Fact

    AZURE FUNDING

By: /s/ Henry J. Sandlass 
Name: Henry J. Sandlass
Title: Managing Director

  BUSHNELL CBNA LOAN FUNDING LLC 

By: Bushnell CBNA Loan Funding LLC, for itself or as agent for Bushnell CFPI
Loan Funding LLC 

By: /s/ Janet Haack 
Name: Janet Haack
Title: Attorney-In-Fact

    CANADIAN IMPERIAL BANK OF COMMERCE

By: /s/ John O'Dowd 
Name: John O'Dowd
Title: Authorized Signatory

By: /s/ [ILLEGIBLE]
Name: 
Title: Authorized Signatory

    CASPIAN CAPITAL PARTNERS, L.P.

By: Mariner Investment Group

By: /s/ Charles R. Howe II 
Name: Charles R. Howe II
Title: Treasurer

CITIBANK, N.A.

By: /s/ Shawn Hendrickson 
Name: Shawn Hendrickson
Title: Attorney-In-Fact

  COSTANTINUS EATON VANCE CDO V, LTD.

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President


DUNES FUNDING LLC

By: /s/ Meredith J. Koslick 
Name: Meredith J. Koslick
Title: Assistant Vice President

  EATON VANCE CDO III, LTD.

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

  EATON VANCE CDO VI, LTD.

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President



 

EATON VANCE FLOATING-RATE INCOME TRUST

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President


EATON VANCE INSTITUTIONAL SENIOR LOAN FUND 

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

    EATON VANCE LIMITED DURATION INCOME FUND

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

    EATON VANCE SENIOR FLOATING-RATE TRUST

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

 

  EATON VANCE SENIOR INCOME TRUST

By: Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

    EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

By: Eaton Vance Management 
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

    FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND II, 
as Lender

By: Four Corners Capital Management LLC,
as Sub-Adviser

By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Assistant Vice President

    FORTRESS PORTFOLIO TRUST, as Lender

By: Four Corners Capital Management LLC,
as Investment Manager

By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Assistant Vice President

 

  GRAYSON & CO.

By: Boston Management and Research
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President


HARCH CLO II LIMITED

By: /s/ Michael E. Lewitt 
Name: Michael E. Lewitt
Title: Authorized Signatory

    INDOSUEZ CAPITAL FUNDING III, LIMITED

By: /s/ Alexander B. Kenna 
Name: Alexander B. Kenna
Title: Authorized Signatory

    INDOSUEZ CAPITAL FUNDING VI, LTD.

By: Lyon Capital Management LLC
as Collateral Manager

By: /s/ Alexander B. Kenna 
Name: Alexander B. Kenna
Title: Director

    LAUREL RIDGE CAPITAL LP

By: /s/ Van Nguyen 
Name: Van Nguyen
Title: Managing Partner

 

  LIGHTPOINT CLO 2004-1 & PREMIUM LOAN TRUST I, LTD.
PREMIUM LOAN TRUST I, LTD.

By: /s/ Thomas A. Kramer 
Name: Thomas A. Kramer
Title: Senior Managing Director & Chief 
Executive Officer


MARINER LDC

By: Mariner Invesment Group

By: /s/ Charles R. Howe II 
Name: Charles R. Howe II
Title: Treasurer

    MARINER OPPORTUNITIES FUND, L.P.

By: Mariner Investment Group

By: /s/ Charles R. Howe II 
Name: Charles R. Howe II
Title: Treasurer

    MUIRFIELD TRADING LLC

By: /s/ Meredith J. Koslick 
Name: Meredith J. Koslick
Title: Assistant Vice President

    OLYMPIC CLO I LTD

By: /s/ Kevin J. Hickam 
Name: Kevin J. Hickam
Title: Managing Director
Centre Pacific, LLC

  ORIX FINANCE CORP. I

By: /s/ Christopher L. Smith 
Name: Christopher L. Smith
Title: Authorized Representative


SECURITY BENEFIT LIFE INSURANCE
COMPANY, as Lender

By: Four Corners Capital Management LLC,
as Sub-Adviser

By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Assistant Vice President

    SENIOR DEBT PORTFOLIO

By: Boston Management and Research
as Investment Advisor

By: /s/ Michael B. Botthof 
Name: Michael B. Botthof
Title: Vice President

    SPECTRUM INVESTMENT PARTNERS, LP

By: Spectrum Group Management LLC
as General Partner

By: /s/ Jeffrey A. Schaffer 
Name: Jeffrey A. Schaffer
Title: Managing Member

    STANWICH LOAN FUNDING LLC

By: /s/ Meredith J. Koslick 
Name: Meredith J. Koslick
Title: Assistant Vice President

  STONEHILL INSTITUTIONAL PARTNERS,
L.P.

By: /s/ Christopher Wilson 
Name: Christopher Wilson
Title: General Partner

    STEDMAN CBNA LOAN FUNDING LLC

By: Stedman CBNA Loan Funding LLC, for itself or as agent for Stedman CFPI Loan
Funding LLC 

By: /s/ Janet Haack 
Name: Janet Haack
Title: Attorney-In-Fact
 

TORONTO DOMINION (NEW YORK), LLC

By: /s/ Masood Fikree 
Name: Masood Fikree
Title: Authorized Signatory

    TRS FORE LLC

By: /s/ Alice L. Wagner 
Name: Alice L. Wagner
Title: Vice President

    TRS STARK LLC

By: /s/ Alice L. Wagner 
Name: Alice L. Wagner
Title: Vice President

 

  TRUMBULL THC2 LOAN FUNDING LLC, 

By: Trumbull THC2 Loan Funding LLC, for itself or as agent for Trumbull THC2
CFPI Loan Funding LLC

By: /s/ Janet Haack 
Name: Janet Haack
Title: Attorney-In-Fact

    U.A.L. INVESTORS, L.L.C.

By: Farallon Capital Management, L.L.C.,
its Manager

By: /s/ Derek Schier 
Name: Derek Schier
Title: Managing Member

    UBS AG, STAMFORD BRANCH

By: /s/ Wilfred V. Saint 
Name: Wilfred V. Saint
Title: Director

By: /s/ Richard L. Tavrow 
Name: Richard L. Tavrow
Title: Director

    WATERSHED CAPITAL INSTITUTIONAL
PARTNERS, L.P.

By: WS Partners, L.L.C.,
Its General Partner

By: /s/ Meridee Moore 
Name: Meridee Moore
Title: Senior Managing Member

 

  WATERSHED CAPITAL PARTNERS, L.P.

By: WS Partners, L.L.C.,
Its General Partner

By: /s/ Meridee Moore 
Name: Meridee Moore
Title: Senior Managing Member

    WATERSHED CAPITAL PARTNERS
(OFFSHORE), LTD.

By: Watershed Asset Management L.L.C.,
Its Investment Manager

By: /s/ Meridee Moore 
Name: Meridee Moore
Title: Senior Managing Member

    WIND RIVER CLO I LTD.

By: McDonnell Investment Management, LLC,
as Manager

By: /s/ Kathleen A. Zarn 
Name: Kathleen A. Zarn
Title: Vice President



 


 
EXHIBIT A
TO ELEVENTH AMENDMENT
FORM OF FIRST AMENDMENT TO
SECURITY AND PLEDGE SECURITY AGREEMENT

FIRST AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

            FIRST AMENDMENT, dated as of April 8, 2005 (the "Amendment"), to the
SECURITY AND PLEDGE AGREEMENT (the "Agreement"), dated as of December 24, 2002,
made by UNITED AIR LINES, INC. ("United"), a Delaware corporation, UAL
CORPORATION, a Delaware corporation (the "Parent"), all of the direct and
indirect subsidiaries of United and the Parent (together with United and the
Parent, each a "Grantor" and collectively the "Grantors, each such Grantor being
a debtor and a debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code), to JPMORGAN CHASE BANK and CITICORP USA, INC., acting as
co-collateral agents (together, the "Collateral Agent").

W I T N E S S E T H:

            WHEREAS, the Grantors entered into a Revolving Credit, Term Loan and
Guaranty Agreement, dated as of December 24, 2002 (as heretofore amended,
modified, restated, extended or otherwise supplemented, and as in effect on the
date hereof, the "Credit Agreement") among the Borrower, the Guarantors party
thereto, the Collateral Agent and the Lenders from time to time party thereto;
and

            WHEREAS, unless otherwise defined herein, terms defined in the
Agreement are used herein as defined therein; and

            WHEREAS, the Borrower has requested that various amendments to the
Credit Agreement be effected pursuant to a Waiver, Consent and Eleventh
Amendment to the Credit Agreement dated as of the date hereof (the "Eleventh
Amendment"), and the Grantors have requested that certain amendments be made to
the Agreement pursuant to this Amendment;

            NOW, THEREFORE, the parties hereto hereby agree as follows:

            17.   Amendments to Subsection 4(b). Subsection 4(b) of the
Agreement is hereby amended by inserting at the end of the first sentence
appearing therein the words ", other than to the extent that the legal name of
any such Grantor shall have changed in accordance with a corporate restructuring
or other transaction which is (A) not prohibited by Article VI of the Credit
Agreement and (B) carried out in accordance with the requirements appearing in
Section 5(e) of this Agreement."

            18.   Amendment to Subsection 4(e). Subsection 4(e) of the Agreement
is hereby amended in its entirety to read as follows:
 

"The Pledged Shares (i) have been duly authorized and validly issued and are
fully paid and non-assessable,
provided
that the Grantors do not represent or warrant that the Pledged Shares
representing ownership interests in (A) Covia LLC, (B) UAL Loyalty Services,
LLC, (C) any limited liability company other than Covia LLC and UAL Loyalty
Services, LLC and (D) corporations or other entities incorporated or formed in
Guam, Bermuda and Mexico are fully paid and non-assessable, and (ii) in the case
of Pledged Shares representing membership interests in any limited liability
company other than Covia LLC and UAL Loyalty Services, LLC, are not subject
under any operating agreement or other organizational document governing such
Pledged Shares to any requirement that the Grantor owning such membership
interests make any capital or equity call or contribution. None of the Pledged
Shares have been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer is subject."

                    19.    Amendment to Section 5. Section 5 of the Agreement is
hereby amended by adding the following new Section 5(e):
 
"(e) Each Grantor agrees to furnish updated versions of Schedule 1(l) or
Schedule 4(b) to this Agreement (in each case to be reasonably satisfactory to
the Collateral Agent) in connection with the consummation of any corporate
restructuring or other transaction which is not prohibited by Article VI of the
Credit Agreement to the extent that updating such schedules is necessary to
permit each Grantor to make the representations and warranties set forth in
Section 4,
provided
that, no such corporate restructuring or other transaction shall be consummated
unless the Grantors shall have provided the Collateral Agent with (A) at least
fifteen (15) days' prior written notice of any such restructuring or other
transaction and (B) prior to the effective date of such proposed corporate
restructuring or other transaction, any documentation reasonably requested by
the Collateral Agent to preserve the pledges, liens and security interests
granted in favor of the Collateral Agent under this Agreement (including,
without limitation, drafts of any updated Schedules (in each case to be
reasonably satisfactory to the Collateral Agent) to this Agreement, replacement
stock certificates if the name of any Issuer is to be modified in connection
with such restructuring or other transaction and acknowledgements executed by
any relevant Grantor as to the pledges, liens and security interests granted in
favor of the Collateral Agent under this Agreement). Upon delivery of any
updated Schedule in accordance with the preceding sentence, the Schedule then in
effect shall be replaced in its entirety by the updated Schedule, and all
representations and warranties under this Agreement with respect to such
Schedule shall thereafter relate to the updated Schedule."

                    20.    This Amendment shall not become effective until the
later of (a) the date on which this Amendment shall have been executed by the
Grantor and each Collateral Agent and each Collateral Agent shall have received
evidence satisfactory to it of such execution and (b) the date on which the
Collateral Agent shall have received evidence reasonably satisfactory to it that
each condition precedent to the effectiveness of the Eleventh Amendment has
occurred (or been waived) and remains in effect.

                    21.    Except to the extent hereby amended, the Agreement
remains in full force and effect and is hereby ratified and affirmed.

                    22.    The Borrower and each Guarantor agrees that its
obligations set forth in Section 10.05 of the Credit Agreement shall extend to
the preparation, execution and delivery of this Amendment, including the
reasonable fees and disbursements of special counsel to the Agents under the
Credit Agreement.

                    23.    This Amendment shall be limited precisely as written
and shall not be deemed (a) to be a consent granted pursuant to, or a waiver or
modification of, any other term or condition of the Agreement or any other Loan
Document, (b) to prejudice any right or rights which the Collateral Agents or
the Lenders may now have or have in the future under or in connection with the
Agreement, the Credit Agreement, any Loan Document or any of the instruments or
agreements referred to therein. Whenever the Agreement is referred to in the
Agreement, any Loan Document or any of the instruments, agreements or other
documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Agreement as modified by this Amendment.

                    24.    This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

                    25.    This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[SIGNATURE PAGES TO FOLLOW]

            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to Security and Pledge Agreement to be duly executed as of the day and
the year first written.
 

[signatures omitted in conformed version of Eleventh Amendment]

EXHIBIT B
TO ELEVENTH AMENDMENT
FORM OF FOURTH AMENDMENT TO
AIRCRAFT MORTGAGE

FOURTH AMENDMENT TO AIRCRAFT, spare engineS
AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT

            THIS FOURTH AMENDMENT TO AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT dated as of April __, 2005 (this "Mortgage
Amendment") made by UNITED AIR LINES, INC., a Delaware corporation and a
debtor-in-possession under Chapter 11 of the Bankruptcy Code (the "Grantor"), in
favor of JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank)and
CITICORP USA, INC., acting as co-collateral agents (together, the "Collateral
Agent").
 

W I T N E S S E T H

            WHEREAS, the Grantor and the Collateral Agent entered into that
certain Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement,
dated as of December, 24, 2002 (as heretofore amended, restated, extended,
supplemented or otherwise modified in writing from time to time, herein called
the "Mortgage"; capitalized terms used herein but not defined shall have the
meaning ascribed to them in the Mortgage) in order to secure the Obligations of
the Grantor under that certain Revolving Credit, Term Loan and Guaranty
Agreement, dated as of December 24, 2002 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, herein called
the "Credit Agreement"), among the Grantor, a debtor and a debtor-in-possession
in a case pending under Chapter 11 of the Bankruptcy Code, UAL Corporation, a
Delaware corporation and the parent company of the Grantor (the "Parent") and
all of the direct and indirect subsidiaries of the Grantor and the Parent
signatory thereto (the "Subsidiaries" and together with the Parent, each a
"Guarantor" and collectively the "Guarantors"), each of which Guarantors
referred to in this paragraph is a debtor and a debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code (the cases of the Borrower and
the Guarantors, each a "Case" and collectively, the "Cases"), JPMorgan Chase
Bank, N.A. (formerly known as JPMorgan Chase Bank), a national banking
corporation ("JPMorgan Chase"), Citicorp USA, Inc., a Delaware corporation
("Citi"), JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA), a
national banking corporation ("Bank One"), The CIT Group/Business Credit, Inc.,
a New York corporation ("CIT Group"), each of the other financial institutions
from time to time party thereto (together with JPMorgan Chase, Citi, Bank One
and CIT Group, the "Lenders"), JPMorgan Chase and Citi, as co-administrative
agents (together, the "Agents") for the Lenders and JPMorgan Chase as paying
agent (in such capacity, the "Paying Agent") for the Lenders;

            WHEREAS, the Mortgage was filed for recordation with the Federal
Aviation Administration along with the Aircraft, Spare Engines and Spare Parts
Mortgage and Security Agreement Supplement No. 1 ("Mortgage Supplement No. 1")
on December 24, 2002, and the Mortgage and Mortgage Supplement No. 1 were
recorded by the Federal Aviation Administration on February 26, 2003 as
Conveyance No. MM024558;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 2,
dated March 19, 2003, executed by Grantor, recorded by the Federal Aviation
Administration on March 26, 2003 and assigned Conveyance No. YY036809;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 3,
dated July 11, 2003, executed by Grantor, recorded by the Federal Aviation
Administration on August 1, 2003, as Conveyance No. H109394;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 4,
dated March 12, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on April 23, 2004 and assigned Conveyance No. U083669;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 5,
dated August 25, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on October 29, 2004 and assigned Conveyance No. FF003509;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 6,
dated October 13, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on November 18, 2004 and assigned Conveyance No. ZZ030843;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 7,
dated October 29, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on November 18, 2004 and assigned Conveyance No. GG033321;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 8,
dated November 10, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on December 16, 2004 and assigned Conveyance No. H112344;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 9,
dated November 30, 2004, executed by Grantor, recorded by the Federal Aviation
Administration on December 16, 2004 and assigned Conveyance No. R065812;

            WHEREAS, the Mortgage was previously supplemented by the Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement Supplement No. 10,
dated February 22, 2005, executed by Grantor, recorded by the Federal Aviation
Administration on March 24, 2005 and assigned Conveyance No. M006119;

            WHEREAS, the Mortgage was previously amended by the First Amendment
to Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement dated
as of May 7, 2004 (the "First Mortgage Amendment"), executed by Grantor and the
Collateral Agent, recorded by the Federal Aviation Administration on June 28,
2004 as Conveyance No. XX026858;

            WHEREAS, the Mortgage was previously amended by the Second Amendment
to Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement dated
as of September 1, 2004 (the "Second Mortgage Amendment"), executed by Grantor
and the Collateral Agent, recorded by the Federal Aviation Administration on
October 20, 2004 as Conveyance No. FF003475;

            WHEREAS, the Mortgage was previously amended by the Third Amendment
to Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement dated
as of February 22, 2005 (the "Third Mortgage Amendment"), executed by Grantor
and the Collateral Agent, recorded by the Federal Aviation Administration on
March 24, 2005 as Conveyance No. M006120;

            WHEREAS, a listing of the Airframes, Engines, Spare Engines and
Spare Parts Locations currently subject to the Mortgage is attached as Exhibit 1
to this Mortgage Amendment;

            WHEREAS, the parties to the Credit Agreement have entered into
certain amendments to the Credit Agreement;

            WHEREAS, (a) a copy of the Credit Agreement as in effect on December
24, 2002 was attached to the Mortgage as Exhibit C, (b) an unexecuted composite
conformed copy of the Credit Agreement reflecting modifications made to the
Credit Agreement through and including the Seventh Amendment to Revolving
Credit, Term Loan and Guaranty Agreement dated as of May 7, 2004 was added as
Exhibit D to the Mortgage pursuant to the First Mortgage Amendment, (c) Exhibit
D to the Mortgage was replaced with an updated unexecuted composite conformed
copy of the Credit Agreement reflecting modifications made to the Credit
Agreement through and including the Waiver, Consent and Eighth Amendment to
Revolving Credit, Term Loan and Guaranty Agreement dated as of July 22, 2004
pursuant to the Second Mortgage Amendment, and (d) Exhibit D to the Mortgage was
further replaced with an updated unexecuted composite conformed copy of the
Credit Agreement reflecting modifications made to the Credit Agreement through
and including the Waiver, Consent and Tenth Amendment to Revolving Credit, Term
Loan and Guaranty Agreement dated as of February 22, 2004 pursuant to the Third
Mortgage Amendment;

            WHEREAS, the parties to the Credit Agreement have entered into that
certain Waiver, Consent and Eleventh Amendment to Revolving Credit, Term Loan
and Guaranty Agreement dated as of April 8, 2005 (the "Eleventh Amendment"); and

            WHEREAS, in connection with the execution of the Eleventh Amendment,
the Grantor and the Collateral Agent have agreed that the Mortgage shall be
amended as set forth herein subject to and upon the terms and conditions set
forth herein.

            NOW, THEREFORE, the parties hereto hereby agree as follows:

                    26.    Amendment to Witnesseth Section. The fourth paragraph
appearing in the Witnesseth section of the Mortgage is hereby amended to read in
its entirety as follows:

            WHEREAS, pursuant to that certain Revolving Credit, Term Loan and
Guaranty Agreement, dated as of December 24, 2002 (as previously amended,
restated, extended, supplemented or otherwise modified by that certain Waiver
and Amendment Letter dated as of February 7, 2003, that certain First Amendment
to Revolving Credit, Term Loan and Guaranty Agreement dated as of February 10,
2003, that certain Second Amendment to Revolving Credit, Term Loan and Guaranty
Agreement dated as of February 10, 2003, that certain Correction Letter dated as
of February 14, 2003, that certain Third Amendment to Revolving Credit, Term
Loan and Guaranty Agreement dated as of February 18, 2003, that certain Fourth
Amendment to Revolving Credit, Term Loan and Guaranty Agreement dated as of
March 27, 2003, that certain Waiver and Fifth Amendment to Revolving Credit,
Term Loan and Guaranty Agreement dated as of May 15, 2003, that certain Waiver
and Sixth Amendment to Revolving Credit, Term Loan and Guaranty Agreement dated
as of October 10, 2003, that the Seventh Amendment to Revolving Credit, Term
Loan and Guaranty Agreement dated as of May 7, 2004, that certain Waiver and
Eighth Amendment to Revolving Credit, Term Loan and Guaranty Agreement dated as
of July 21, 2004, that certain Waiver, Consent and Ninth Amendment to Revolving
Credit, Term Loan and Guaranty Agreement dated as of November 5, 2004, that
certain Waiver, Consent and Tenth Amendment to Revolving Credit, Term Loan and
Guaranty Agreement dated as of January 26, 2005, and that certain Waiver,
Consent and Eleventh Amendment to Revolving Credit, Term Loan and Guaranty
Agreement dated as of April 8, 2005 (the "Eleventh Amendment"), and as may be
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"; a copy of the Credit
Agreement as executed on December 24, 2002 is attached hereto as Exhibit C; an
unexecuted conformed copy of the Credit Agreement as amended through and
including the Eleventh Amendment is attached hereto as Exhibit D), among the
Grantor, UAL Corporation, the parent company of the Grantor (the "Parent"), each
of the direct and indirect Subsidiaries of the Grantor from time to time party
thereto, JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank),
Citicorp USA, Inc. and the other lenders from time to time party thereto
(collectively, the "Lenders"), JPMorgan Chase Bank, N.A., (formerly known as
JPMorgan Chase Bank) as Paying Agent, and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank) and Citicorp USA, Inc. (each, as a
Co-Administrative Agent and Co-Collateral Agent), the Lenders have agreed to
make the Loans to and issue Letters of Credit on behalf of the Grantor;

                    27.    Amendments to Section 2.01. Section 2.01(b) of the
Mortgage is hereby amended by (A) deleting the word "or" appearing at the end of
sub-section (vi) appearing therein; (B) deleting the period appearing at the end
of sub-section (vii) appearing therein and inserting the word "or" at the end of
such sub-section; and (C) inserting the following new sub-section (viii)
immediately following sub-section (vii):

 
"(viii) Notwithstanding anything to the contrary contained in Section
2.01(b)(vii), enter into a non-consecutive short term lease (i.e., for a lease
term of no longer than 120 days) of such Engine or Spare Engine with any repair
customer of the Grantors or any other Person which is a Certificated Air Carrier
or a Foreign Air Carrier,
provided
that, (A) the aggregate number of Engines and Spare Engines leased as permitted
pursuant to this Section 2.01(b)(viii) at any one time shall not exceed five (5)
Engines or Spare Engines, (B) the aggregate Orderly Liquidation Value of the
Engines and Spare Engines leased at any time as permitted pursuant to this
Section 2.01(b)(viii) shall not exceed $17,000,000, (C) the lease documentation
for any Engine or Spare Engine leased as permitted pursuant to this Section
2.01(b)(viii) shall (1) contain an acknowledgement by the lessee party thereto
of the perfected Lien of the Collateral Agent under this Mortgage on such Engine
or Spare Engine, (2) provide that the Grantor shall be entitled to perform a
boroscope examination on such Engine or Spare Engine at the end of the lease
period and (3) provide that the lessee of such Engine or Spare Engine shall be
responsible for a use fee per cycle and a use fee per hour with respect to its
utilization of such Engine or Spare Engine during the term of the lease, (D) the
Grantor shall provide the Collateral Agent with (1) written notice of such lease
no less than one (1) day prior to the transfer of the Engine or Spare Engine
subject to such lease, (2) copies of the lease documentation with respect to
each such lease and (3) on or before the last Business Day of each month a
report identifying each Engine and Spare Engine subject to leases permitted
pursuant to this Section 2.01(b)(viii) and the Orderly Liquidation Value of such
leased Engines and Spare Engines and (E) the lessee under such lease is not
subject to a proceeding or final order under applicable bankruptcy, insolvency
or reorganization laws on the date the lease is entered into,"

                    28.    Amendment to Exhibits. The Mortgage is hereby amended
by replacing Exhibit D thereto with Exhibit 2 to this Mortgage Amendment.

                    29.    Conditions to Amendment Effectiveness. The amendments
set forth in this Mortgage Amendment shall not become effective until the date
and time at which this Mortgage Amendment is filed for recordation with the
Federal Aviation Administration Aircraft Registry.

                    30.    Costs and Expenses. The Grantor agrees that its
obligations set forth in Section 10.05 of the Credit Agreement shall extend to
the preparation, execution and delivery of this Mortgage Amendment, including
the reasonable fees and disbursements of special counsel to the Agents (as
defined in the Credit Agreement).

                    31.    Representations and Warranties. The Grantor
represents and warrants to the Collateral Agent, to induce the Collateral Agent
to enter into this Mortgage Amendment, that each of the representations,
warranties and covenants made by the Grantor in the Mortgage are true and
correct in all material respects as of the date hereof except where such
representation or warranty relates to a specific date, in which such
representation or warranty shall be true and correct as of such date.

                    32.    References. This Mortgage Amendment shall be limited
precisely as written and shall not be deemed (a) to be a consent granted
pursuant to, or a waiver or modification of, any other term or condition of the
Mortgage or any of the instruments or agreements referred to therein or (b) to
prejudice any right or rights which the Collateral Agent may now have or have in
the future under or in connection with the Mortgage or any of the instruments or
agreements referred to therein. Whenever the Mortgage is referred to in the
Mortgage, the Credit Agreement or any of the instruments, agreements or other
documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Mortgage as modified by this Mortgage
Amendment.

                    33.    Counterparts. This Mortgage Amendment may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

                    34.    Applicable Law. This Mortgage Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
to the full extent provided in Section 6.05 of the Mortgage.

                    35.    This Mortgage Amendment shall be construed as
supplemental to the Mortgage and shall form a part thereof, and the Mortgage is
hereby incorporated by reference herein and is hereby ratified, approved and
confirmed.
 
 


[SIGNATURE PAGES TO FOLLOW]








            IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused
this Fourth Amendment to Aircraft, Spare Engines and Spare Parts Mortgage and
Security Agreement to be duly executed by their respective officers thereunto
duly authorized. UNITED AIR LINES, INC., as Grantor

By: ______________________________
Name:
Title:   JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent

By: ______________________________
Name:
Title:   CITICORP USA, INC., as Co-Collateral Agent

By: ______________________________
Name:
Title:  

Exhibit 1 to
Mortgage Amendment
DESCRIPTION OF AIRFRAMES, ENGINES,
SPARE ENGINES AND SPARE PARTS LOCATIONS

[omitted in conformed version of Eleventh Amendment]




Exhibit 2 to
Mortgage Amendment

 
 
 

EXHIBIT D
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT

COMPOSITE CONFORMED CREDIT AGREEMENT
(THROUGH ELEVENTH AMENDMENT)

[omitted in conformed version of Eleventh Amendment]